EXHIBIT 10.1

METAVANTE

DIRECTORS DEFERRED COMPENSATION PLAN

ARTICLE I

Introduction

Metavante Technologies, Inc established the Metavante Directors Deferred
Compensation Plan effective November 1, 2007 (except as otherwise specifically
provided herein) to enable its outside Directors to defer all or any part of
their compensation from the Corporation.

This document is intended to comply with the provisions of Section 409A of the
Internal Revenue Code and regulations thereunder and shall be interpreted
accordingly. If any provision or term of this document would be prohibited by or
inconsistent with the requirements of Section 409A of the Code, then such
provision or term shall be deemed to be reformed to comply with Section 409A of
the Code.

ARTICLE II

Definitions and Construction

As used herein, the following words shall have the following meanings:

2.01 Account. The account maintained for each Participant pursuant to Article V
below. The Participant’s Account shall include such subaccounts as the
Administrator deems necessary or desirable for purposes of implementing separate
Distribution Elections for deferrals made in separate years and/or for purposes
of implementing the Participant’s Investment Election or otherwise.

2.02 Administrator. The Board of Directors of the Corporation. The Board may
delegate its duties under the Plan pursuant to such conditions or limitations as
the Board may establish. Any such delegation may be revoked by the Board at any
time.

2.03 Affiliate. Any corporation or other entity which directly or indirectly
controls, is controlled by, or under common control with, the Corporation.
Control means the ability to elect a majority of the Board of Directors of a
corporation or other entity or, if there is no Board of Directors, a majority of
the body which governs the entity.

2.04 Beneficiaries. Those persons designated by a Participant to receive
benefits hereunder or, failing such a designation, the spouse or, if none, the
estate of a Participant.

2.05 Change of Control. “Change of Control” shall have the same meaning as in
the Metavante Corporation 2007 Equity Incentive Plan.

2.06 Code. The Internal Revenue Code of 1986, as amended.

2.07 Common Stock. The common stock of the Corporation.

2.08 Corporation. Metavante Technologies, Inc.

2.09 Deferral Election. The election by a Participant, from time to time, to
defer Fees and/or Restricted Stock Units in accordance with the provisions of
this Plan.

2.10 Distribution Date. In the case of a lump sum distribution, “Distribution
Date” means February 15 following the year in which Separation from Service
occurs. In the case of an installment distribution, “Distribution Date” means
January 1 of the year following the year in which the Participant’s Separation
from Service occurs.

2.11 Distribution Election(s). The election(s) by a Participant to choose the
method of distribution of his Account. As described in Section 7.02(b), a
Participant may have multiple Distribution Elections in effect.

 

1



--------------------------------------------------------------------------------

2.12 Disability. A Participant shall be considered to be suffering from a
Disability if the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, unable to
engage in any substantial gainful activity.

2.13 Fair Market Value. The closing sale price of the Common Stock on the New
York Stock Exchange as reported in the Midwest Edition of the Wall Street
Journal for the applicable date; provided that, if no sales of Common Stock were
made on said exchange on that date, “Fair Market Value” shall mean the closing
sale price of the Common Stock as reported for the next succeeding day on which
sales of Common Stock are made on said exchange, or, failing any such sales,
such other market price as the Committee may determine in conformity with
pertinent law.

2.14 Fees. The cash payments which would be made to the Director in the absence
of a deferral election hereunder for his services as a Director of the
Corporation.

2.15 Investment Election. The form filed by the Participant from time to time
which designates the Participant’s investment choices.

2.16 Participant. A non-employee Director of the Corporation who is eligible
under Article III (such person shall be known as an “Active Participant”) and
any person who previously participated in the Plan.

2.17 Plan. The Metavante Directors Deferred Compensation Plan set forth herein
and as amended from time to time.

2.18 Plan Year. The calendar year.

2.19 Restricted Stock Units. Restricted stock units awarded to the Director
under an equity compensation plan sponsored by the Corporation.

2.20 “Separation from Service” means expiration or termination of the
arrangement with the Corporation pursuant to which the Participant performed
services as a director of the Corporation if such expiration or termination
constitutes a good faith and complete termination of the relationship and all
other independent contractor relationships the Participant has with the
Corporation. A good faith and complete termination of a relationship shall not
be deemed to have occurred if the Corporation anticipates a renewal of a
contractual relationship or anticipates that the Participant shall become an
employee of the Corporation. For this purpose, the Corporation is considered to
anticipate the renewal of a contractual relationship with the Participant if it
intends to contract again for the services provided under the expired
arrangement, and neither the Corporation nor the Participant has eliminated the
Participant as a possible provider of services under any such new arrangement.
Further, the Corporation is considered to intend to contract again for the
services provided under an expired arrangement if the Corporation’s doing so is
conditioned only upon incurring a need for the services, the availability of
funds or both. The foregoing requirements are deemed satisfied if no amount will
be paid to the Participant before a date at least 12 months after the day on
which the arrangement expires pursuant to which the Participant performed
services for the Corporation (or, in the case of more than one arrangement, all
such arrangements expire) and no amount payable to the Participant on that date
will be paid to the Participant if, after the expiration of the arrangement (or
arrangements) and before that date, the Participant performs services for the
Corporation as a director or other independent contractor or an employee).

2.21 Unforeseeable Emergency. A severe financial hardship to a Participant
resulting from an illness or accident of the Participant or the Participant’s
spouse or dependent (as defined in Section 152(a) of the Code, without regard to
Section 151 (b)(1), (b)(2) and (d)(1)(B)), loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, as a result of a natural
disaster), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. For
example, the imminent foreclosure of or eviction from the Participant’s primary
residence may constitute an Unforeseeable Emergency. In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute an Unforeseeable
Emergency. Finally, the need to pay for funeral expenses of a spouse or a
dependent (as defined in Code Section 152(a), without regard to Section 151
(b)(1),(b)(2) and (d)(1)(B)) may also constitute an Unforeseeable Emergency.
Except as otherwise provided above, the purchase of a home and the payment of
college tuition are not Unforeseeable Emergencies. Whether a Participant is
faced with an Unforeseeable Emergency is to be determined based on the relevant
facts and circumstances of each case.

ARTICLE III

Eligibility

3.01 Conditions of Eligibility. Each non-employee Director of the Corporation
becomes eligible immediately upon election as a Director.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

Deferrals and Other Contributions

4.01 Deferral Elections.

(a) Fees. A Participant may elect to defer up to 100% of his Fees for services
performed during a Plan Year by completing and filing such forms as required by
the Corporation prior to the first day of the Plan Year or by such earlier date
required pursuant to Section 5.02(b)(ix). A Participant may elect that his
deferrals shall be taken at a uniform percentage rate from each of his Fee
payments during the Plan Year. Deferred Fees shall be retained by the
Corporation, credited to the Participant’s Account pursuant to Section 5.01 and
paid in accordance with the terms and conditions of the Plan. A Director who is
not already a Participant and is not already eligible to participate in any
other nonqualified deferred compensation plan of the account balance type
sponsored by the Corporation who becomes a Participant for the first time during
a Plan Year may, subject to Section 5.02(b)(ix), within 30 days after the
effective date of participation make an election to defer a uniform percentage
of Fees to be paid to him subsequently for services to be performed subsequent
to the deferral election (not to exceed 100% of such payments).

(b) Restricted Stock Units. A Participant may elect to defer a specified
percentage of Restricted Stock Units granted to him in any Plan Year (not to
exceed 100% of such Restricted Stock Units) by completing and filing such forms
as required by the Corporation. To be effective, the deferral election must be
filed by the first day of the Plan Year or by such earlier date required
pursuant to Section 5.02(b)(ix). A Director who is not already a Participant and
is not already eligible to participate in any other nonqualified deferred
compensation plan sponsored by the Corporation of the account balance type who
becomes a Participant for the first time during a Plan Year may, subject to
Section 5.02(b)(ix), within 30 days after the effective date of participation
make an election to defer a specified percentage of Restricted Stock Units
granted after such election is made.

4.02 Continued Effect of Elections.

(a) Fees. A Participant’s deferral election with respect to a Plan Year under
Section 4.01(a) shall be irrevocable after the last date upon which it may be
filed pursuant to Section 4.01(a) and shall continue in effect each subsequent
Plan Year until prospectively revoked or amended in writing. For a revocation or
amendment to be effective with respect to Fees for services performed during a
Plan Year, it must be filed by the last date for which an effective deferral
election is permitted to be filed with respect to those Fees under
Section 4.01(a).

(b) Restricted Stock Unit. A Participant’s deferral election under
Section 4.01(b) with respect to Restricted Stock Units shall be irrevocable
after the last date upon which it may be filed pursuant to Section 4.01(b) and
shall continue in effect with respect to Restricted Stock Units granted in
subsequent Plan Years until prospectively revoked or amended in writing. For a
revocation or amendment to be effective for any Restricted Stock Units, it must
be filed by the last date for which an effective deferral election is permitted
to be filed with respect to those Restricted Stock Units under Section 4.01(b).

4.03 Unforeseeable Emergency. In the event that a Participant makes application
for a hardship distribution under Section 7.04 and the Administrator determines
that an Unforeseeable Emergency exists, all deferral elections otherwise in
effect under this Article IV for the Participant and any other nonqualified
deferred compensation plan of the account balance type sponsored by the
Corporation shall immediately terminate upon such determination. To resume
deferrals thereafter, a Participant must make an election satisfying the
provisions of Section 4.01(a) and/or (b), as the case may be, as those
provisions apply to someone who is already a Participant in the Plan.

ARTICLE V

Accounts and Sub-Accounts

5.01 Credits to Account. Bookkeeping amounts equal to the amounts deferred by a
Participant pursuant to Article IV shall, subject to the fourth sentence of
Section 5.02(b)(vii) with respect to amounts added to the General Investment
Portion, be credited to the Participant’s Account as of the date the deferred
compensation would otherwise have been paid or granted to such Participant in
the absence of deferral.

 

3



--------------------------------------------------------------------------------

5.02 Valuation of Account.

(a) The Participant’s Account shall be credited or charged with deemed earnings
or losses as if it were invested in accordance with paragraph (b) below.

(b) (i) The investment options available hereunder for the deemed investment of
the Account shall be the Common Stock option and the other options specified in
Section 5.03. However, in no event shall the Corporation be required to make any
such investment in the Common Stock option or any other investment option and,
to the extent such investments are made, such investments shall remain an asset
of the Corporation subject to the claims of its general creditors.

(ii) On the date deferrals are credited to the Participant’s Account under
Section 5.01, such amounts shall be deemed to be invested in one or more of the
investment options designated by the Participant for such deemed investment
pursuant to Section 5.03. (Each deferred Restricted Stock Unit shall have an
initial value equal to the Fair Market Value of the Company’s Common Stock on
the date the Restricted Stock Unit is granted which such value shall be invested
as of that same date in the Common Stock option or the General Investment option
pursuant to the Participant’s election made under Section 5.03. Once made, the
Participant’s investment designation shall continue in effect for existing
Account balances and all future deferrals and contributions until changed by the
Participant. (After a date which is prospectively established by the
Compensation Committee of the Board of Directors of the Corporation, the
Participant may make separate investment designations for existing Account
balances and future deferrals.) Any such change may be prospectively elected by
the Participant at the times established by the Compensation Committee, which
shall be no less frequently than semi-annually, and shall be effective only from
and after the effective date of such change. Until such time as the Compensation
Committee takes action to the contrary, such changes may be elected at the times
specified in Section 5.03.

(iii) A Participant’s balance in the Common Stock option shall be determined as
though deferrals credited to the Participant’s Account allocated to that option
are invested in Common Stock by purchase at the Fair Market Value price of such
stock on the date the amounts are credited to the Participant’s Account.

(iv) The portion of a Participant’s Account invested in the Common Stock option
shall be called the Metavante Stock Portion. The remaining portion of the
Participant’s Account is herein referred to as the General Investment Portion.

(v) The value of the Metavante Stock Portion on any particular date will be
based upon the value of the shares of Common Stock which such Portion is deemed
to hold on that date. Subject to subparagraph (vii) below, the shares of such
stock deemed to be held in such Portion shall be credited with dividends at the
time they are credited with respect to actual shares of Common Stock and such
dividends shall be deemed to be used to purchase additional shares of Common
Stock on the day following the crediting of such dividends at the then Fair
Market Value price of such stock. The Metavante Stock Portion shall also be
credited from time to time with additional shares of Common Stock equal in
number to the number of shares granted in any stock dividend or split to which
the holder of a like number of shares of Common Stock would be entitled. All
other distributions with respect to shares of Common Stock shall be similarly
applied.

(vi) The valuation of the funds held in the General Investment Portion shall be
accomplished in the same manner as though the deemed investments in such funds
had actually been made and are valued at their fair market value price on
valuation dates hereunder.

(vii) Until such time as the Compensation Committee takes action to the
contrary, a Participant’s Account shall be valued on a daily basis. Gains or
losses on deferrals and contributions shall be based on the actual gains or
losses on such contributions and deferrals.

(viii) All elections and designations under this Plan shall be made in
accordance with procedures prescribed by the Administrator.

(ix) Notwithstanding any other provision of this Plan to the contrary, a
Participant may not make any election or transaction in Common Stock at a time
when (A) the Participant is in possession of any material non-public information
or at a time not permitted under the Corporation’s policy on insider trading or
(B) not permitted under applicable law.

(c) The Corporation shall provide quarterly reports to each Participant showing
(a) the value of the Account as of the most recent calendar quarter end, (b) the
deferrals and contributions credited to the Participant under Section 5.01 for
such quarter and (c) the amount of any investment gain or loss.

(d) Notwithstanding any other provision of this Plan that may be interpreted to
the contrary, the deemed investments are to be used for measurement purposes
only and shall not be considered or construed in any manner as an actual
investment of the Participant’s Account balance in any investment option. In the
event that the Corporation or the trustee of any grantor trust which the
Corporation may choose to establish to finance some or all of its obligations
hereunder, in its own discretion, decides to invest funds in any or all of such
options, the Participant shall have no rights in or to such investments
themselves. Without limiting the foregoing, the Participant’s Account balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on the Participant’s behalf by the Corporation or any trust; the
Participant shall at all times remain an unsecured creditor of the Corporation.

 

4



--------------------------------------------------------------------------------

5.03 Available Investment Options.

(a) Until changed by the Investment Committee, the investment options available
to Participants are the Lehman’s BB Bond Rate (the “default option”) adjusted
annually to equal the average yield for the month of September of the previous
year (ii) the total return of the Standard & Poor’s 500 Index for the applicable
quarter and (iii) Common Stock. All investment elections must be in increments
of 10%. If a Participant does not file an Investment Election, the portion of
the Account attributable to deferral of Fees shall be deemed to be invested in
the default option and the portion attributable to deferral of Restricted Stock
Units shall be invested in Common Stock. Upon a Change of Control, the
Corporation, the Administrator or any successor thereto, may not change the
investment choices available to Participants hereunder without the consent of a
majority of the holders of Account balances under the Plan.

(b) The Participant may change his Investment Election as of January 1or July 1,
2008 by delivering to the Employer a new Investment Election at least 15 days
prior to such effective date or by such earlier date required pursuant to
Section 5.02(b)(ix).

ARTICLE VI

Vesting

6.01 Full Vesting. Subject to the rights of the Corporation’s creditors as set
forth in Section 5.02(d), the Account of a Participant, including all earnings
accrued thereon, shall at all times be fully vested.

ARTICLE VII

Manner and Timing of Distribution

7.01 Payment of Benefits. After a Participant’s Separation from Service the
balance of the Participant’s Account shall be paid to the Participant (or in the
event of the Participant’s death, to the Participant’s Beneficiary) on the
Participant’s Distribution Date. Payment shall be made in a Single Sum or
Installments as specified in the Participant’s Distribution Election pursuant to
Section 7.02:

(a) Single Sum. A single sum cash distribution of the value of the Account shall
be paid on the Distribution Date.

(b) Installments. The value of the Account shall be paid in annual cash
installments with the first of such installments to be paid on the Distribution
Date and with subsequent installments paid on anniversaries of the Distribution
Date. Annual installments shall be paid over the number of years selected by the
Participant in the Distribution Election made pursuant to Section 7.02, which
number must be either 5, 10 or 15. The earnings (or losses) provided for in
Article V shall continue to accrue on the balance remaining in the Account
during the period of installment payments. Each annual installment shall be
calculated by multiplying the value of the Account by a fraction, the numerator
of which is one, and the denominator of which is the remaining number of annual
payments due the Participant. By way of example, if the Participant elects a 10
year annual installment method, the first payment shall be one-tenth (1/10) of
the Account balance, the following year, the payment shall be one-ninth (1/9) of
the Account balance, etc. Installment Distributions from the Participant’s
Account shall be taken on a pro rata basis from the amounts held by his Account
in each investment option which he has elected.

7.02 Distribution Election.

(a) An individual who first becomes a Participant at the beginning of a Plan
Year shall, prior to his date of participation, complete a Distribution Election
specifying the form of payment applicable to such Participant’s Account under
the Plan. Absent an election by such Participant by the effective date of
participation, the Participant shall be deemed to have elected payment in the
five (5) annual installment payment form. An individual who first becomes a
Participant other than on the first day of a Plan Year shall, no later than 30
days after the effective date of participation, complete a Distribution Election
specifying the form of payment applicable to such Participant’s Account. In the
event such a Participant does not make an election within such 30 day period,
the Participant shall be deemed to have elected the five (5) annual installment
payment form. Notwithstanding the preceding two sentences, if such Participant
is already a participant in any other nonqualified plan or plans of the account
balance type sponsored by the Corporation or one of it’s Affiliates, the most
recent distribution election with respect to any one of those plans shall be the
form of payment deemed elected under this Plan, regardless of whether the
individual elects or is deemed to have elected a different form of payment
during that initial 30 day period, and the Distribution Date shall be the same
distribution date which would apply under that other plan.

 

5



--------------------------------------------------------------------------------

(b) Once a Participant files a Distribution Election, it shall apply to
deferrals and contributions credited before a new Distribution Election is
effective for Plan Years after the new Distribution Election is filed. A
Participant may have multiple Distribution Elections in effect. For example, an
individual who is an Active Participant in the Plan for ten Plan Years who files
a new Distribution Election prior to the beginning of each Plan Year will have
ten Distribution Elections in effect—one for each Plan Year he is an Active
Participant. An individual who is an Active Participant for ten Plan Years who
files only one Distribution Election at the commencement of Plan participation
will have one Distribution Election governing all of the deferrals and
contributions credited to his Account for the ten Plan Years he is an Active
Participant.

(c) A Participant may change an existing Distribution Election for deferrals and
contributions which have already been credited, by completing and filing a
change of Distribution Election.

(d) Notwithstanding the foregoing paragraph (c), a Distribution Election
changing the Participant’s form of payment specified in a previously existing
Distribution Election shall not be effective if the Participant has a Separation
from Service within twelve months after the date on which the election change is
filed with the Corporation. Any change in payment method must have the effect of
delaying the commencement of payment to a date which is at least five (5) years
after the initially scheduled commencement date of payment previously in effect.

(e) For purposes of compliance with Code Section 409A, a series of installment
payments is designated as a single payment rather than a right to a series of
separate payments. Therefore, a Participant who has elected (or is deemed to
have elected) any option under Section 7.01 may substitute any other option
available under Section 7.01 for the option originally selected as long as the
one-year and five-year rules described in paragraph (d) are satisfied.

(f) The five-year delay rule described in paragraph (d) above does not apply if
the revised payment method applies only upon the Participant’s death.

7.03 Upon Death.

(a) Upon a Participant’s death, any balance remaining in his Accounts shall be
paid by the Corporation in accordance with his Distribution Election(s) except
that such payments shall be made to the Beneficiary or Beneficiaries specified
by the Participant or, if none, to his surviving spouse or, if none, to his
estate. Each Participant may designate a Beneficiary or Beneficiaries to receive
the unpaid balance of his Accounts upon his death and may revoke or modify such
designation at any time and from time to time by submitting a beneficiary
designation to the Administrator.

(b) If a Participant designates multiple Beneficiaries as either primary or
contingent Beneficiaries, and one of the contingent Beneficiaries has
predeceased the Participant, the deceased Beneficiary’s share shall go to the
Beneficiary’s estate. For example, if a Participant designates his spouse as the
sole primary beneficiary and his three children as equal contingent
beneficiaries, and if the spouse and one child predecease the Participant, the
two children would each get one-third of the distributions from the Accounts and
the predeceased child’s one-third share would go to his estate. The spouse’s
estate would be entitled to nothing.

(c) If a Beneficiary survives a Participant but dies prior to receipt of the
entire amount in the Account due him, the Corporation shall make payments to the
Estate of the Beneficiary in accordance with the Distribution Election. For
example, if the Participant’s spouse is his primary Beneficiary and his three
children are his contingent Beneficiaries, and if the spouse survives the
Participant such that she is receiving distributions pursuant to the terms of
this Plan, but dies prior to the receipt of all distributions to which she is
entitled, any remaining distributions shall be paid to the spouse’s estate and
not to the contingent beneficiaries.

7.04 Unforeseeable Emergencies. A partial or total distribution of the
Participant’s Account shall be made prior to the otherwise applicable
Distribution Date upon the Participant’s request and a demonstration by the
Participant of severe financial hardship as a result of an Unforeseeable
Emergency. Such distribution shall be made in a single sum as soon as
administratively practicable following the Administrator’s determination that
the foregoing requirements have been met. In any case, a distribution due to
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under Article IV. Distributions because of an
Unforeseeable Emergency must be limited to the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay any
Federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution). Determinations of amounts reasonably necessary to
satisfy the emergency need must take into account any additional compensation
that is available because of cancellation of a deferral election under
Article IV upon a payment due to an Unforeseeable Emergency. The payment may be
made from any arrangement in which the Participant participates that provides
for payment upon an Unforeseeable Emergency, provided that the arrangement under
which the payment was made must be designated at the time of payment.

 

6



--------------------------------------------------------------------------------

7.05 Upon a Change of Control. Notwithstanding anything to the contrary
contained herein or in the Distribution Elections, a Participant’s Account shall
be distributed in a lump sum after the Participant’s Separation from Service,
but only if such Separation from Service occurs when, or within a year after, a
Change of Control (which is also a “change of control” within the meaning of
Code Section 409A and regulations thereunder) takes place. Such distribution
shall be made no later than forty-five days after Separation from Service.

7.06 Delayed Distributions.

(a) A payment otherwise required under Sections 7.01 through 7.04 shall be
delayed if the Corporation reasonably determines that the making of the payment
will jeopardize the ability of the Corporation to continue as a going concern;
provided, however, that payments shall be made on the earliest date on which the
Corporation reasonably determines that the making of the payment will not
jeopardize the ability of the Corporation to continue as a going concern.

(b) A payment otherwise required under Sections 7.01 through 7.04 shall be
delayed if the Corporation reasonably anticipates that the making of the payment
will violate federal securities laws or other applicable law; provided, however,
that payments shall nevertheless be made on the earliest date on which the
Corporation reasonably anticipates that the making of the payment will not cause
such violation. (The making of a payment that would cause inclusion in gross
income or the applicability of any penalty provision or other provision of the
Code is not treated as a violation of applicable law.)

(c) A payment otherwise required under Sections 7.01 through 7.04 shall be
delayed upon such other events and conditions as the Internal Revenue Service
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

7.07 Inclusion in Income Under Section 409A.

Notwithstanding any other provision of this Article VII, in the event this Plan
fails to satisfy the requirements of Code Section 409A and regulations
thereunder with respect to any Participant, there shall be distributed to such
Participant as promptly as possible after the Administrator becomes aware of
such fact of noncompliance such portion of the Participant’s Account balance
hereunder as is included in income as a result of the failure to comply, but no
more.

7.08 Domestic Relations Order.

Notwithstanding any other provision of this Article VII, payments shall be made
from an account of a Participant in this Plan to such individual or individuals
(other than the Participant) and at such times as are necessary to comply with a
domestic relations order (as defined in Code Section 414(p)(1)(B)).

7.09 De Minimis Amounts.

Notwithstanding any other provision of this Article VII, a Participant’s entire
Account balance under this Plan and all other nonqualified deferred compensation
plans of the account balance type sponsored by the Corporation and its
affiliates shall automatically be distributed to the Participant on or before
the later of December 31 of the calendar year in which occurs the Participant’s
Separation from Service or the 15th day of the third month following the
Participant’s Separation from Service if the total amount in such Account
balance at the time of distribution, when aggregated with all other amounts
payable to the Participant under all arrangements benefiting the Participant
described in Section 1.409A-1(c) or any successor thereto, does not exceed the
amount described in Code Section 402(g)(1)(B). The foregoing lump sum payment
shall be made automatically and any other distribution elections otherwise
applicable with respect to the individual in the absence of this provision shall
not apply.

ARTICLE VIII

Administration of the Plan

8.01 Administrator. The Board of Directors shall serve as Administrator. No
Board member shall vote or decide upon any matter relating solely to himself or
solely to any of his rights or benefits pursuant to the Plan. The Board may
delegate its duties under the Plan pursuant to such conditions or limitations as
the Board may establish. Any such delegation may be revoked by the Board at any
time.

 

7



--------------------------------------------------------------------------------

8.02 Powers and Duties. The Administrator shall administer the Plan in
accordance with its terms. The Administrator shall have full and complete
authority and control with respect to Plan operations and administration unless
the Administrator allocates and delegates such authority or control pursuant to
the procedures set forth below. Any decisions of the Administrator or its
delegate shall be final and binding upon all persons dealing with the Plan or
claiming any benefit under the Plan. The Administrator shall have all powers
which are necessary to manage and control Plan operations and administration
including, but not limited to, the following:

(a) To employ such accountants, counsel or other persons as it deems necessary
or desirable in connection with Plan administration. The Corporation shall bear
the costs of such services and other administrative expenses.

(b) To designate in writing persons other than the Administrator to perform any
of its powers and duties hereunder.

(c) The discretionary authority to construe and interpret the Plan, including
the power to construe disputed provisions.

(d) To resolve all questions arising in the administration, interpretation and
application of the Plan including, but not limited to, questions as to the
eligibility or the right of any person to a benefit.

(e) To adopt such rules, regulations, forms and procedures from time to time as
it deems advisable and appropriate in the proper administration of the Plan.

(f) To prescribe procedures to be followed by any person in applying for
distributions pursuant to the Plan and to designate the forms or documents,
evidence and such other information as the Administrator may reasonably deem
necessary, desirable or convenient to support an application for such
distribution.

8.03 Records and Notices. The Administrator shall maintain all books of
accounts, records and other data as may be necessary for proper plan
administration.

8.04 Compensation and Expenses. The expenses incurred by the Administrator in
the proper administration of the Plan shall be paid by the Corporation.

8.05 Limitation of Authority. The Administrator shall not add to, subtract from
or modify any of the terms of the Plan, change or add to any benefits prescribed
by the Plan, or waive or fail to apply any Plan requirement for benefit
eligibility.

ARTICLE IX

Claims Procedure

9.01 Claims. If the Participant or the Participant’s beneficiary (hereinafter
referred to as “claimant”) believes he is being denied any benefit to which he
is entitled under this Plan for any reason, he may file a written claim with the
Board. The claimant may designate an authorized representative to act on his
behalf in connection with his claim.

9.02 Timing of Notification of Claim Determination. The Board shall review the
claim and notify the claimant of its decision with respect to his claim within a
reasonable period of time.

9.03 Board Discretion. The Board has full and complete discretionary authority
to determine eligibility for benefits, to construe the terms of the Plan and to
decide any matter presented through the claims procedure. Any final
determination by the Board shall be binding on all parties and afforded the
maximum deference allowed by law. If challenged in court, such determination
shall not be subject to de novo review and shall not be overturned.

ARTICLE X

General Provisions

10.01 Assignment and Rights of Participant. No Participant or Beneficiary may
sell, assign, transfer encumber or otherwise dispose of the right to receive
payments hereunder. A Participant’s rights to benefit payments under the Plan
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of a
Participant or a Beneficiary. No Participant or any other person shall have any
interest in any fund or in any specific asset or assets of

 

8



--------------------------------------------------------------------------------

the Corporation by reason of any amounts credited to any Account hereunder, nor
any right to exercise any of the rights or privileges of a stockholder with
respect to any securities hypothetically credited to a Participant’s Account
under the Plan, nor any right to receive any distributions under the Plan except
as and to the extent expressly provided in the Plan.

10.02 Notice. Any and all notices, designations or reports provided for herein
shall be in writing and delivered personally or by certified mail, return
receipt requested, addressed, in the case of the Corporation to the Corporate
Secretary at 4900 West Brown Deer Road, Milwaukee, Wisconsin 53223-2422 and, in
the case of a Participant or Beneficiary, to his home address as shown on the
records of the Corporation. The addresses referenced herein may be changed by a
notice delivered in accordance with the requirement of this Section 10.03.

10.03 Limitation on Liability. In no event shall the Corporation, Administrator
or any employee, officer or director of the Corporation incur any liability for
any act or failure to act unless such act or failure to act constitutes a lack
of good faith, willful misconduct or gross negligence with respect to the Plan
or the trust established in connection with the Plan.

10.04 Indemnification. The Corporation shall indemnify the Administrator and any
employee, officer or director of the Corporation against all liabilities arising
by reason of any act or failure to act unless such act or failure to act is due
to such person’s own gross negligence or willful misconduct or lack of good
faith in the performance of his duties to the Plan or the trust established
pursuant to the Plan. Such indemnification shall include, but not be limited to,
expenses reasonably incurred in the defense of any claim, including reasonable
attorney and legal fees, and amounts paid in any settlement or compromise;
provided, however, that indemnification shall not occur to the extent that it is
not permitted by applicable law. Indemnification shall not be deemed the
exclusive remedy of any person entitled to indemnification pursuant to this
section. The indemnification provided hereunder shall continue as to a person
who has ceased acting as a director, officer, member, agent or employee of the
Administrator or as an officer, director or employee of the Corporation and such
person’s rights shall inure to the benefit of his heirs and representatives.

10.05 Headings. All articles and section headings in this Plan are intended
merely for convenience and shall in no way be deemed to modify or supplement the
actual terms and provisions stated thereunder.

10.06 Severability. Any provision of this Plan prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof. The illegal or invalid provisions shall be fully
severable and this Plan shall be construed and enforced as if the illegal or
invalid provisions had never been inserted in this Plan.

10.07 Impact on Other Plans. No amounts credited to any Participant under this
Plan and no amounts paid from this Plan will be taken into account when
determining the amount of any payment or allocation, or for any other purpose,
under any other plan of the Corporation, except as otherwise may be specifically
provided by such plan.

10.08 Evidence Conclusive. The Corporation, the Board and any person or persons
involved in the administration of the Plan shall be entitled to rely upon any
certification, statement, or representation made or evidence furnished by any
person with respect to any facts required to be determined under any of the
provisions of the Plan, and shall not be liable on account of the payment of any
monies or the doing of any act or failure to act in reliance thereon. Any such
certification, statement, representation, or evidence, upon being duly made or
furnished, shall be conclusively binding upon the person furnishing it but not
upon the Corporation, the Board or any other person involved in the
administration of the Plan. Nothing herein contained shall be construed to
prevent any of such parties from contesting any such certification, statement,
representation, or evidence or to relieve any person from the duty of submitting
satisfactory proof of any fact.

10.09 Governing Law. This Plan shall be construed in accordance with the laws of
the State of Wisconsin.

10.10 Construction. Words used in the masculine gender shall include the
feminine and words used in the singular shall include the plural, as
appropriate. The words “hereof,” “herein,” “hereunder” and other similar
compounds of the word “here” shall refer to the entire Agreement, not to a
particular section. All references to statutory sections shall include the
section so identified as amended from time to time or any other statute of
similar import.

10.11 Minor or Incompetent Payees. If a person to whom a benefit is payable is a
minor or is otherwise incompetent by reason of a physical or mental disability,
the Administrator may cause the payments due to such person to be made to
another person for the first person’s benefit without any responsibility to see
to the application of such payment. Such payments shall operate as a complete
discharge of the obligations to such person under the Plan.

10.12 Assignability by Corporation. The Corporation shall have the right to
assign all of its right, title and obligation in and under this Plan upon a
merger or consolidation in which the Corporation is not the surviving entity or
to the purchaser of substantially its entire business or assets or the business
or assets pertaining to a major product line, provided such assignee or
purchaser assumes and agrees to perform after the effective date of such
assignment all of the terms, conditions and provisions imposed by this Plan upon
the Corporation. Upon such assignment, all of the rights, as well as all
obligations, of the Corporation under this Plan shall thereupon cease and
terminate.

 

9



--------------------------------------------------------------------------------

10.13 Unsecured Claim; Grantor Trust.

(a) The right of a Participant to receive payment hereunder shall be an
unsecured claim against the general assets of the Corporation, and no provisions
contained herein, nor any action taken hereunder shall be construed to give any
individual at any time a security interest in any asset of the Corporation, of
any affiliated corporation, or of the stockholders of the Corporation. The
liabilities of the Corporation to a Participant hereunder shall be those of a
debtor pursuant to such contractual obligations as are created hereunder and to
the extent any person acquires a right to receive payment from the Corporation
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Corporation.

(b) The Corporation may establish a grantor trust (but shall not be required to
do so) to which the Corporation may in its discretion contribute (subject to the
claims of the general creditors of the Corporation) the amounts credited to the
Account. If a grantor trust is so established, payment by the trust of the
amounts due the Participant or his Beneficiary hereunder shall be considered a
payment by the Corporation for purposes of this Plan.

ARTICLE XI

In General

11.01 Termination and Amendment. The Board of Directors of the Corporation may
at any time terminate, suspend, alter or amend this Plan so long as such actions
do not contravene the requirements of Section 409A of the Code. In addition, the
Investment Committee may amend or modify the Plan at any time and for any
reason, provided said amendment does not have a material effect on the estimated
cost of maintaining the Plan and does not create a new class of benefits or
entitlements. No Participant or any other person shall have any right, title,
interest or claim against the Corporation, its directors, officers or employees
for any amounts, except that (i) no amendment shall eliminate the crediting of
an investment return on the General Investment Portion prior to the complete
distribution thereof without the consent of the Participant and (ii) subsequent
to a Change of Control, unless a majority of the holders of Account balances
agree to the contrary, the Corporation or the Administrator may not alter
(a) the choice of investments in the Investment Election as in effect
immediately before the Change of Control or (b) the payment options contained in
the Distribution Elections as in effect immediately before the Change of
Control. Notwithstanding the foregoing, the Board of Directors of the
Corporation may make any amendment necessary in order to avoid penalties under
Section 409A of the Code, even if such amendment is detrimental to Participants.

11.02 Termination Permitting Lump Sum Payment. If the Corporation terminates the
Plan and if the termination is of the type permitting lump sum distribution
described in regulations issued by the Internal Revenue Service pursuant to Code
Section 409A, then the Corporation shall distribute the then existing Account
balances of Participants and beneficiaries in a lump sum within the time period
specified in such regulations and, following such distribution, there shall be
no further obligation to any Participant or beneficiary under this Plan.
However, if the termination is not of the type described in such regulations
permitting lump sum distribution, then following Plan termination Participants’
Accounts shall be paid at such time and in such form as provided under Article
VII of the Plan.

 

10